Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Response to Restriction Requirement filed on 1/21/2021.

Election/Restrictions
Applicant’s election without traverse of Species 1-V (Figure 11) and Species 2-I (Figure 6) in the reply filed on 1/21/2021 is acknowledged.  Claims 1-11, 14, 1, 18, 20-22, 35-44 are withdrawn from further consideration pursuant to 37 CFR § 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/3/2020, 5/21/2020, 6/25/2020, 7/9/2020, 8/11/2020,  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 15, 17 objected to because of the following informalities:
Claim 15, line 3: “each extracted source” should be --each of extracted sources-- since there were no “extracted sources” previously introduced in the claim.
Claim 15, line 3: “the modified DoA data” should be --modified DoA data--.
Claim 15, line 6: “the corresponding extracted source” should be --a corresponding extracted source--.
Claim 15, line 7: “the sound field description of each selected source” should be --a sound field description of each of selected sources--. Note that although “a sound field description” was previously introduced in claim 12, claim 12 never introduced “a sound field description of each selected source”.
Claim 15, line 9: “the sound scene” should be --a sound scene--.
Claim 17, line 2: “each source” should be --each of sources--.
Claim 17, line 3: “the modified distances of the extracted sources” should be --modified distances of extracted sources--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12, 13, 15, 17, 19, 23, 24-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation of “a sound field calculator for calculating […]”.  The means recitation of “a sound field calculator” does not appear in combination with another recited element of means and thus cannot rely on § 112, sixth paragraph to incorporate structure from the specification.  As a result, the claim is held to be indefinite because without the benefit of the § 112, sixth paragraph construction the broadest reasonable interpretation of the claim element “a conversion processing unit” covers every conceivable structure (means), known and unknown to the inventor, for achieving the stated property (result), and amounts to pure functional claiming without boundaries.
Dependent claims 13, 15, 17, 19, 24-34 are rejected for the same reasons set forth above in the rejection of claim 12.
Claim 23, line 9 refers to “the meta data”. It is indefinite if this is referring to the “meta data” introduced in claim 12, line 2 or the “meta data” introduced in claim 23, line 9.
Claim element “a sound field analyzer for analyzing the sound field components to derive, for different frequency bins, direction of arrival information” (claim 23) is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification does not clearly link any element to the claimed “sound field analyzer” and does not mention any structure “for analyzing the sound field components to 
Claim element “a translation transformer for calculating modified direction of arrival information per frequency bin using the direction information and meta data” (claim 23) is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification does not clearly link any element to the claimed “a translation transformer” and does not mention any structure “for calculating modified direction of arrival information per frequency bin using the direction information and meta data”.  Additionally, note that a transformer may be implemented as software and thus does not necessarily imply structure.
Claim element “a distance compensator for calculating the modified sound field using a distance compensation information depending on the distance provided by the depth map for the layer” (claim 23) is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification does not clearly link any element to the claimed “a distance compensator” and does not mention any structure “for calculating the modified sound field using a distance compensation information depending on the distance provided by the depth map for the layer,”.  Additionally, note that a compensator may be implemented as software and thus does not necessarily imply structure.
Regarding each of items 13-15 above, Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12, 13, 15, 17, 19, 24-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 12 recites the limitation of “a sound field calculator for calculating […]”.  The means recitation of “a sound field calculator” does not appear in combination with another recited element of means and thus cannot rely on § 112, sixth paragraph to incorporate structure from the specification.  As a result, the claim is held to be nonenabling for the scope of the claim because without the benefit of the § 112, sixth paragraph construction the broadest reasonable interpretation of the claim covers every conceivable structure (means), known and unknown to the inventor, for achieving the stated property (result) while the specification discloses at most only those known to the inventor. See MPEP § 2164.08(a).
Dependent claims 13, 15, 17, 19, 24-34 are rejected for the same reasons set forth above in the rejection of claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0206057 A1)
Claim(s) 12, 17, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim
Regarding claim 12, Kim discloses an apparatus for generating a modified sound field description from a sound field description (HOA coefficients 11 of bitstream 21, Fig. 2A) and meta data (Fig. 2A: 23) relating to spatial information (¶ 0051, directional vector information) of the sound field description, comprising:
a sound field calculator (Fig. 2A: 16) for calculating the modified sound field using the spatial information (¶ 0051, 0093: directional vector), the sound field description (Fig. 2A: HOA coefficients 11’ used to render audio 22) and a translation information indicating a translation of a reference location to a different reference location (¶ 0095 and Fig. 2A: 24 uses translation factor).
Regarding claim 17, Kim discloses the apparatus of claim 12, wherein the sound field calculator is configured to calculate, for each source, a modified distance (¶ 0066) and to calculate a modified layer sound field (sound field rendered by 22 of Fig. 2A) description using the modified distances of the extracted sources.
Regarding claim 19, Kim discloses The apparatus of claim 12, wherein the sound field calculator is configured to apply a rotation to the modified sound field description (¶ 0070), the modified sound field description being a layer sound field description or an overall sound field description related to the different reference location (sound field rendered by 22 of Fig. 2A).

Allowable Subject Matter
Claims 13, 15, 23-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 13, 15, 23-34, the subject matter therein in combination with the base claim(s) is not taught nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687